Citation Nr: 1029594	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-25 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of private 
medical treatment provided on November 8, 2004.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran appears to have served on active duty from January 
1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 decision of the Department 
of Veterans Affairs (VA) Medical Center in Huntington, West 
Virginia, which denied the benefits sought on appeal.  The 
appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the VA Medical Center (VAMC) in 
Huntington, West Virginia.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the appellant has filed a claim for entitlement to 
payment or reimbursement for the cost of private medical 
treatment provided to the Veteran on November 8, 2004.  She has 
indicated that the Veteran died on that same date and has stated 
that she is his surviving spouse.  However, the Board finds that 
additional evidence is needed prior to the adjudication of the 
claim.  In particular, the Board notes that the record does not 
contain any verification of the Veteran's service dates, 
marriage, or death.  The July 2006 statement of the case does 
list the Veteran's service dates and indicate that he did not 
receive any treatment at a VA medical facility during the 24 
months preceding his private medical treatment in November 2004.  
However, it is unclear as to where such information was obtained.  
Indeed, there is no claims file, service records, or documented 
search for VA treatment.  In addition, the Board notes that the 
file does not contain any private treatment records dated in 
November 2004 or copies of the Veteran's marriage and death 
certificates.  Therefore, the Board finds that a remand is 
necessary to ensure that all necessary evidence is obtained prior 
to adjudication of the claim. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to the VAMC in 
Huntington, West Virginia, for the following actions:

1.  The VAMC should verify the Veteran's 
service dates and document whether he was 
service-connected for any disabilities. 

2.  The VAMC should obtain a copy of the 
Veteran's marriage and death certificates 
and associate them with the file.  

3.  The VAMC should conduct a search to 
determine whether the Veteran was treated 
at a VA medical facility at any time 
between November 8, 2002, and November 8, 
2004.  If the search has negative results, 
the claims file must be properly 
documented.

4.  The VAMC should request that the 
appellant provide the names and addresses 
of the private health care providers who 
provided treatment to the Veteran on 
November 8, 2004.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. 

5.  After completing these actions, the 
VAMC should conduct any other development 
as may be indicated by a response received 
as a consequence of the action taken in the 
preceding paragraphs.

6.  When the development requested has been 
completed, the case should be reviewed by 
the VAMC on the basis of additional 
evidence.  If the benefit sought is not 
granted, the appellant should be furnished 
a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  If the case 
is returned to the Board for appellate 
review, the VAMC should forward the 
Veteran's claims file, if one exists.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


